THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: March 12, 2019

                                             G. Michael
                           UNITED STATES BANKRUPTCY     Halfenger
                                                     COURT
                                             Chief
                            EASTERN DISTRICT OF    United States Bankruptcy Judge
                                                WISCONSIN
In re: Thomas and Denna Haslett                            Chapter 13

                Debtors.                                   Case No. 14-33161-gmh

  ORDER DENYING MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND
                         ABANDONMENT


         Upon the Renewed Motion for Relief from the Automatic Stay and Abandonment on file

by CitiMortgage, Inc. and the objection thereto by the Debtors, Thomas G. and Denna B.

Haslett,

         And upon the telephonic hearings before the Court on January 18, 2019 and February 25,

2019 with CitiMortgage appearing by Attorney Michael Dimand , the Debtors appearing by

Attorney Rollie Hanson and the Standing Chapter 13 Trustee appearing by Attorney Robert

Stack,

         And upon all arguments and discussions all of which are contained in the record,

         IT IS HEREBY ORDERED that the Motion or Relief shall be and is denied without

prejudice.

         AND FURTHER, CitiMortgage, Inc. may renew its Motion for Relief from the

Automatic Stay and Abandonment for the remainder of this case by letter request to the Court

and without the need to pay an additional filing fee.

                                                  #####




              Case 14-33161-gmh         Doc 152     Filed 03/13/19      Page 1 of 1
